Citation Nr: 9921316	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-45 243	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for defective hearing, for 
purposes of accrued benefits.

2.  Entitlement to service connection for a right ear disorder, 
other than defective hearing, for purposes of accrued benefits.

3.  Entitlement to service connection for hypertension, for 
purposes of accrued benefits.

4.  Entitlement to service connection for the cause of the 
veteran's death.

5.  Entitlement to VA burial allowance for the death of the 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to May 1952.  By 
a decision entered on February 19, 1993, the RO in Buffalo, New 
York, denied his claims of entitlement to service connection for 
defective hearing, a right ear disorder, and hypertension.  A 
notice of disagreement (NOD) with respect to that decision was 
received on March 19, 1993, a statement of the case (SOC) was 
issued on April 23, 1993, and his substantive appeal with regard 
to those issues was received on May 12, 1993.  Unfortunately, 
however, he died on January [redacted], 1994, during the pendency of his 
appeal.  (His claims of entitlement to service connection for 
defective hearing, a right ear disorder, and hypertension were 
dismissed by the Board in July 1997.)

Subsequently, in April 1994, the veteran's widow (the appellant) 
filed a claim for dependency and indemnity compensation (DIC), 
death pension, and accrued benefits.  The RO in Columbia, South 
Carolina, denied service connection for the cause of the 
veteran's death by a decision entered on May 31, 1994, and sent 
the appellant a letter, dated on August 16, 1994, indicating that 
her claims for DIC, death pension, and accrued benefits had been 
denied.  A copy of a letter to her United States Representative, 
accepted as a NOD with respect to her claims for DIC and accrued 
benefits, was received by VA that same month, and she was issued 
a SOC on September 6, 1994.  Her substantive appeal with regard 
to these issues was received on October 24, 1994.

In July 1997, the Board remanded the appellant's claims for 
additional development.  In so doing, the Board noted that the 
appellant had been notified in May 1994 that her claim for VA 
burial allowance had been denied.  The Board noted that she had 
subsequently expressed disagreement with that decision in an 
October 1994 substantive appeal, but that no SOC addressing that 
claim had been issued.  Consequently, the matter was returned for 
appropriate action.

The record now shows that in April 1999, while the case was in 
remand status, the appellant was issued a SOC addressing the 
matter of entitlement to VA burial allowance for the death of the 
veteran.  Later that same month, her representative submitted a 
VA Form 646 (Statement of Accredited Representation in Appealed 
Case) which appears to reflect a desire to pursue an appeal of 
that issue.  Consequently, because the appellant's initial 
expression of disagreement was timely, and because the 
representative's April 1999 statement was submitted within 60 
days of the relevant SOC, and satisfies the requirements for a 
substantive appeal, the Board finds that an appeal of this issue 
has been properly perfected.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).


FINDINGS OF FACT

1.  No competent evidence has been presented to show that the 
veteran ever had a left ear hearing impairment.  Neither has 
competent evidence been presented to show that a right ear 
hearing impairment had its onset in service, that it preexisted 
service and increased in severity during service beyond the 
natural progression, or that it was manifested to a degree of 10 
percent or more during the one-year period following service.

2.  No competent evidence has been presented to show that a right 
ear disorder other than defective hearing had its onset in 
service, that it preexisted service and increased in severity 
during service beyond the natural progression, or that it was 
manifested to a degree of 10 percent or more during the one-year 
period following service.

3.  No competent evidence has been presented to show that 
hypertension had its onset in service, that it preexisted service 
and increased in severity during service beyond the natural 
progression, or that it was manifested to a degree of 10 percent 
or more during the one-year period following service.

4.  The veteran died in January 1994.  Ventricular fibrillation 
is identified on his death certificate as the immediate cause of 
his death, and myocardial infarction and coronary artery disease 
are listed as conditions which led to the immediate cause.  No 
competent evidence has been presented which in any way links the 
fatal disease process to military service, or to the one-year 
period following service.

5.  Service connection has not been established for any 
disability.  The veteran was not in receipt of VA compensation or 
pension at the time of his death, and none of the evidence of 
record suggests that he should have been in receipt of either 
benefit.  He did not have a claim for pension pending at the time 
of his death.  His body was not being held by a State, or 
political subdivision thereof, following his death.  His body did 
not go unclaimed, and there is no evidence that there were 
insufficient resources in his estate to cover burial and funeral 
expenses.  He did not die in a VA facility, but at Conway 
Hospital in Conway, South Carolina.  No evidence has been 
presented to show that VA contracted with that hospital for the 
veteran's final care, or otherwise authorized his admission to 
that facility in accordance with applicable law.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for defective 
hearing, for purposes of accrued benefits, is not well grounded.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5103, 
5107, 5121 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310, 3.385, 3.1000 (1998).

2.  The claim of entitlement to service connection for a right 
ear disorder other than defective hearing, for purposes of 
accrued benefits, is not well grounded.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 1153, 5103, 5107, 5121 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 
3.1000 (1998).

3.  The claim of entitlement to service connection for 
hypertension, for purposes of accrued benefits, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 
1153, 5103, 5107, 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.1000 (1998).

4.  The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 1310, 5103, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310, 3.312 (1998).

5.  The criteria for an award of VA burial allowance for the 
death of the veteran have not been met.  38 U.S.C.A. §§ 1701, 
1703, 2302, 2303, 2307, 7103 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1600 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from May 1948 to May 1952.  
Some of his service medical records are missing, apparently 
having been lost in a fire at the National Personnel Records 
Center in 1973.  The available records show that he received 
treatment in service for tonsillitis, a rash affecting the 
forearms, and difficulties with his right knee.  The report of 
his separation examination, dated in May 1952, shows that his 
ears, heart, and vascular system were all found to be normal on 
clinical evaluation.  His hearing was noted to be 15/15, 
bilaterally, for whispered and spoken voice, and his blood 
pressure was 128/86.

Medical reports from J. William Shields, M.D., dated in March 
1987, show that the veteran had had a right ear infection one 
year earlier and had been treated with a decongestant.  It was 
noted that he had subsequently noticed a fullness and buzzing 
sensation in his right ear after swimming, and that he had also 
noticed a decrease in hearing in the right ear.  He reported a 
history of having undergone a right mastoidectomy as a child.  At 
the time of examination, he complained of buzzing or hissing 
tinnitus in the right ear, and some decreased hearing, but no 
further feeling of fullness or dizziness.  Physical examination 
revealed a well-healed, depressed, right mastoid scar and 
exostosis in the canals.  Audiometric examination revealed a 50- 
to 60-decibel conductive hearing loss in the right ear, and a 
slight high-frequency neurosensory hearing loss.  The left ear 
was normal.  The examining physician opined that the veteran's 
tinnitus was most likely related to the high-frequency hearing 
loss in the right ear.  The physician questioned whether findings 
relative to a conductive loss were due to malingering, but stated 
that if the veteran had a conductive loss it was most likely 
related to disruption of the incus during mastoid surgery many 
years ago, and may not have been a new problem.

Medical reports from Strong Memorial Hospital and J. Franklin 
Richeson, M.D., show that the veteran was hospitalized for 
treatment of an acute diaphragmatic myocardial infarction in 
October 1988.  It was noted that the veteran had had a history of 
right ear hearing loss and labile hypertension, and that his 
family history was positive for hypertension.  It was also noted 
that his father had died of myocardial infarction at age 50.

In April 1989, the veteran was examined by VA for purposes of 
assessing his eligibility for non-service-connected disability 
pension benefits.  The report of that examination indicates that 
he had had a myocardial infarction in October 1988, and had 
undergone a right mastoidectomy as a child.  Physical examination 
revealed a slight hearing loss on the right, and a scar behind 
the right ear.  His canals and drums were clear.  His heart was 
not clinically enlarged, and his cardiac sounds were of good 
quality with no gallop.  His blood pressure was 150/90 on 
medication.  The final diagnosis was myocardial infarction, by 
history, October 1988.

By a decision entered in June 1989, the RO in Buffalo, New York, 
determined that the veteran satisfied the requirements for basic 
eligibility for non-service-connected disability pension 
benefits.  Although he was awarded monetary benefits beginning in 
February 1989, those benefits were discontinued in June 1989 due 
to an increase in income.

Medical reports from Elbis Shoales, M.D., dated from December 
1989 to June 1992, show that the veteran had had right mastoid 
surgery at age seven, and an acute myocardial infarction in 
October 1988.  It was noted that he had been injured in a 
motorcycle accident in 1957, that his father had died of a heart 
attack at age 50, and that he had a family history of elevated 
blood pressure.  The reports show that he was treated with 
medication for control of blood pressure, cholesterol and 
triglycerides.  Examinations of the ear, nose, and throat were 
noted to be negative.

In August 1992, VA received from the veteran a statement 
pertaining to medical treatment he had received in the military.  
The veteran stated that he had never been treated at a military 
hospital for either high blood pressure or right ear problems.  
He indicated that a problem with high blood pressure had been 
detected at the time of his enlistment, and that his entry into 
service had been "held up" until his blood pressure could be 
brought down.  He also reported that he had undergone a right 
mastoid operation as a child around 1938.  He indicated that his 
right mastoid problem had been detected at enlistment, but that 
it had not affected his entry into service.

A letter from William S. Andaloro, M.D., received by VA in 
November 1992, shows that Dr. Andaloro last saw the veteran in 
October 1988 for treatment of acute myocardial infarction.  The 
letter also indicates that Dr. Andaloro treated the veteran for 
essential hypertension in June 1980.  Dr. Andaloro stated that 
although he had attended the veteran from February 1956 to 
October 1988, nothing else of any significance was found in his 
records.

A VA medical record summary, containing entries dated from May 
1992 to March 1993, show that the veteran was given aspirin and 
Atenolol.  VA Clinical records from that same time frame show 
that he was treated for a right earache, and reflect diagnoses of 
coronary artery disease, hypertension, obesity, and 
hyperlipidemia.

By a decision entered in February 1993, the RO in Buffalo, New 
York, denied service connection for defective hearing, a right 
ear disorder, and hypertension.  A notice of disagreement with 
respect to that decision was received on March 19, 1993, a 
statement of the case was issued on April 23, 1993, and a 
substantive appeal was received on May 12, 1993.

In his substantive appeal, the veteran asserted that he had 
undergone a right mastoidectomy as a child, that the condition 
had been noted at the time of his enlistment, and that 
difficulties with his right ear had been aggravated during 
service due to noise exposure.  He also indicated that 
hypertension had been noted at enlistment, that his entry into 
service had been delayed for three days as a result, and that he 
had had problems with hypertension, referred to as "white coat 
syndrome," throughout his tour of military duty.  He said that 
problems with hypertension continued after service.  He 
maintained that findings in the report of his service department 
discharge examination were in error to the extent that the report 
indicated that his ears and hearing were normal at the time of 
his separation from service.

By a decision entered in April 1993, the RO in Columbia, South 
Carolina, found that the veteran was eligible for non-service-
connected disability pension benefits.  Although he was awarded 
monetary benefits beginning in November 1992, those benefits were 
discontinued in June 1993 due to an increase in income.

During a hearing held at the RO in August 1993, the veteran 
testified that he had had been treated for problems associated 
with hearing loss and a right ear condition prior to service, but 
that the records of that treatment were unavailable.  He said 
that he had constantly had earaches as a child, and that he had 
undergone surgery on the right ear around age seven.  He 
maintained that he had been unable to pursue a career as a 
military pilot due to these difficulties.  He said that exposure 
to noise during service had aggravated his hearing impairment, 
and asserted that his military records appeared to be inaccurate 
inasmuch as they reflect that his hearing was normal at the time 
of his separation from service.  With respect to hypertension, he 
testified that that condition had also preexisted service.  He 
reported that when he had initially gone to enlist in the 
service, a Dr. Hare had found that his blood pressure was too 
high.  He said that his enlistment had been held up for three 
days, and that when he had later returned his blood pressure had 
been found to be within the acceptable range.  He testified that 
his elevated blood pressure had grown worse during service.  He 
indicated that he had continued to have problems with elevated 
readings subsequent to service, and said that although his 
problems had initially been attributed to "white coat 
syndrome," they had later been found to be indicative a more 
significant problem.  He said that he had begun getting treatment 
for high blood pressure shortly after service from Dr. Andaloro, 
and reported that he was currently taking Atenolol.  He also 
indicated that problems with his ears and high blood pressure had 
been noted on an employment examination in the early 1950's, but 
indicated that it was unlikely that the report of that 
examination could be obtained.  As to Dr. Hare, the veteran 
testified that that physician's records were unavailable.  

During the August 1993 hearing, the veteran submitted into 
evidence an article from the November 1992 issue of Town & 
Country.  The article indicates, among other things, that hearing 
loss can be caused by aging, head injuries, illness, exposure to 
loud noises, and certain ototoxic drugs.  The article also 
indicates that a loss of hearing can in some cases be a symptom 
of an underlying disorder such as diabetes, circulatory disease, 
or acoustic neuroma.

Later in August 1993, a statement was received from the 
appellant.  She indicated that she had known the veteran since 
1947, that he had had hearing difficulties since the time they 
met, and that his problems with hearing had increased 
dramatically after his return from service in 1952.  She also 
stated that he had had a childhood operation on his right ear 
which involved the removal of bone.  As to hypertension, she 
indicated that the veteran had had to delay his entry into 
service for three days because of high blood pressure, that high 
blood pressure had remained a problem for him through the years, 
and that he had had a heart attack as a result.  She maintained 
that the veteran's problems with hearing, a right ear condition, 
and hypertension had existed prior to his entry into service, and 
asserted that these problems were much worse after service than 
they had been before.

A certificate of death, issued by the State of South Carolina, 
shows that the veteran died at Conway Hospital in Conway, South 
Carolina, on January [redacted], 1994.  The certificate shows that the 
immediate cause of his death was ventricular fibrillation.  
Myocardial infarction and coronary artery disease are listed as 
conditions leading to the immediate cause.

II.  Legal Analysis

A.  Claims for Service Connection

The provisions of 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1999) 
provide, in pertinent part, that a veteran's surviving spouse may 
receive "accrued benefits" consisting of up to two years of 
due, but unpaid, benefits to which the veteran "was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death . . . ."  See 38 C.F.R. 
§ 3.1000 (1998) (to the same effect).  In the present case, the 
appellant contends that she is entitled to accrued benefits 
because the evidence in the file at the date of the veteran's 
death demonstrated that he was entitled to service connection for 
defective hearing, a right ear disorder, and hypertension.  More 
specifically, she maintains that the veteran suffered from these 
conditions prior to service, and that they were permanently 
aggravated thereby.  She also contends that his death from 
ventricular fibrillation, myocardial infarction, and coronary 
artery disease was service-related.

Under applicable law, service connection is generally warranted 
where the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already service-
connected disability.  38 C.F.R. § 3.310 (1998); Allen v. Brown, 
7 Vet. App. 439 (1995).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).

A person who submits a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  Only if 
the claimant meets this burden does VA have the duty to assist 
her in developing the facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  If the claimant does not meet this initial burden, the 
appeal must fail because, in the absence of evidence sufficient 
to make the claim well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that suggests 
more than a purely speculative basis for granting entitlement to 
the requested benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992).  Evidentiary assertions accompanying a claim for 
VA benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is beyond 
the competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for service 
connection well grounded.  There must be competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus, or link, 
between the in-service injury or disease and the current 
disability.  This third element may be established by the use of 
statutory presumptions.  38 U.S.C.A. § 1112 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

In the context of a claim of service connection for the cause of 
a veteran's death, competent evidence must be presented which in 
some fashion links the fatal disease process to a period of 
military service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (1998).  The claim may properly be considered well grounded 
only if competent evidence is submitted which provides a 
plausible basis for concluding that a service-connected 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (1998).

A service-connected disability is considered the "principal" 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  Id.  A 
"contributory" cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

In the present case, the Board finds that the claim of 
entitlement to service connection for left ear defective hearing 
is not well grounded.  The report of the veteran's May 1952 
separation examination shows that his auditory acuity was found 
to be 15/15 in the left ear for both whispered and spoken voice, 
and the only available records reflecting post-service 
audiometric testing (the March 1987 records from Dr. Shields) 
show that the left ear was found to be normal.  See also 
38 C.F.R. § 3.385 (1998).  In short, no competent medical 
evidence has been presented to show that the veteran ever had a 
left ear hearing impairment during his lifetime.  Absent any 
demonstration by competent medical evidence that the veteran had 
the disability for which service connection is claimed, the claim 
cannot properly be considered well grounded.  See Degmetich v. 
Brown, 104 F.3d 1328, 1330-33 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board also finds that the claims of service connection for 
right ear defective hearing, a right ear disorder other than 
defective hearing, and hypertension are not well grounded.  
Although the appellant contends that the veteran had these 
conditions prior to service, the report of the veteran's 
enlistment examination is not available, apparently having been 
lost in a fire at the National Personnel Records Center in 1973.  
Consequently, it is not possible to determine whether any of 
these conditions were "noted" at the time of his enlistment in 
1948.  See 38 U.S.C.A. § 1111, 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  Nevertheless, even assuming that the 
conditions were noted at enlistment, and can properly be said to 
have preexisted the veteran's service, the evidence does not 
establish that they increased in severity during service:  The 
report of his separation examination clearly indicates that his 
ears and vascular system were found to be normal at the time of 
his discharge from the military.  Consequently, the presumption 
of aggravation does not apply.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  See, e.g., Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  In the absence of competent evidence 
demonstrating that these conditions increased in severity during 
service beyond the natural progression, or which otherwise shows 
that they had their onset during service, or were manifested to a 
degree of 10 percent or more during the one-year period following 
service, the claims of service connection for these conditions 
cannot properly be considered well grounded.

Turning to the claim of service connection for the cause of the 
veteran's death, the Board likewise finds that that claim is not 
well grounded.  This is so because no competent evidence been 
submitted which in any way links the onset of the fatal disease 
process to military service, or to the one-year period following 
service.  The available service records show that the veteran 
received treatment in service for tonsillitis, a rash affecting 
the forearms, and difficulties with his right knee.  The report 
of his separation examination shows that no abnormalities were 
found, however, and the evidence does not reflect that any of the 
problems listed on his death certificate were identified or 
treated in service.  Additionally, no medical evidence has been 
presented to show that any of the conditions causing death were 
manifested within one year of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  It 
is the Board's conclusion, therefore, that the claim of 
entitlement to service connection for the cause of the veteran's 
death is not well grounded.

Although VA does not have a duty to assist a claimant who has 
failed to meet her burden of submitting a well-grounded claim, it 
does have a duty to notify claimants of the evidence necessary to 
complete their applications for benefits when their applications 
are incomplete.  38 U.S.C.A. § 5103(a) (West 1991).  The Court 
has held that this duty includes a duty to notify claimants of 
the need to provide certain evidence where the record reflects 
the existence of further evidence which, if obtained, would make 
the claim plausible.  See Robinette v. Brown, 8 Vet. App. 69, 77-
80 (1995).

In the present case, the appellant indicated in a March 1994 
statement that her husband had been treated by a private 
physician, Dr. Andaloro, for hypertension beginning in 1952, and 
that she had received a letter to that effect shortly before the 
veteran's death.  She also indicated that she had received a 
letter from a Dr. Shields stating, in essence, that the veteran 
had had mastoid surgery "many years ago" and that the condition 
had been aggravated by his military service.  She further 
suggested in her October 1994 substantive appeal that care 
providers at the VA facility in Canandaigua, New York, had told 
her that the veteran's cardiovascular problems "should be . . . 
considered service[-]connected."  Moreover, when the veteran 
testified at a hearing held at the RO in August 1993, he 
indicated, among other things, that he had been examined in 
conjunction with his position with the New York State Police soon 
after his discharge from service and that problems with elevated 
blood pressure were then identified.  He also indicated that he 
had been treated for these problems by Drs. Hare and Trott prior 
to service.

Under 38 U.S.C.A. § 5103(a), these statements triggered VA's duty 
to notify the appellant of the need to submit additional medical 
evidence in order to make her claims well grounded.  The RO 
fulfilled that duty when, pursuant to the Board's July 1997 
remand, the RO sent her a letter specifically informing her that, 
in order to make her claims well grounded, she needed to submit 
competent medical evidence demonstrating that her claims are 
plausible, to include evidence showing that the veteran was 
diagnosed with a chronic hearing impairment, right ear disorder, 
or hypertensive condition during service; evidence indicating the 
existence of a medical relationship between the veteran's death 
or his problems with defective hearing, a right ear disorder, and 
hypertension and service; or evidence demonstrating that the 
veteran's sensorineural hearing loss or hypertension was 
manifested to a degree of 10 percent or more within one year of 
his separation from service.  To date, however, no such evidence 
has been received.

Where, as here, evidence has not been submitted sufficient to 
make a claim well grounded, the Board does not have jurisdiction 
to act.  Boeck, 6 Vet. App. at 17 (1993).  The appeal of these 
issues must therefore be denied.

B.  Burial Allowance

Payment of VA burial allowance may be authorized if a veteran 
dies as a result of a service-connected disability.  38 U.S.C.A. 
§ 2307 (West 1991); 38 C.F.R. § 3.1600(a) (1998).  If a veteran's 
death is not service-connected, entitlement to payment of such an 
allowance may be established if: 

	(1)  At the time of death the veteran was in 
receipt of pension or compensation (or, but for 
the receipt of military retirement pay, would 
have been in receipt of compensation); or

	(2)  The veteran had an original or reopened 
claim for pension or compensation pending at the 
time of his death and

(i)  In the case of an original claim, 
there was sufficient evidence of record on the 
date of the veteran's death to have supported an 
award of either benefit effective prior to the 
date of death, or

(ii)  In the case of a reopened claim, 
there was sufficient prima facie evidence of 
record on the date of death to support an award 
of either benefit effective prior to the date of 
death, and evidence confirming such entitlement 
was received within one year of VA's request for 
such evidence; or 

	(3)  If the deceased was a veteran of any war, 
or was discharged or released from active 
service for disability incurred or aggravated in 
the line of duty, the body is being held by the 
State (or a political subdivision of a State), 
no one claims the body, and there are 
insufficient resources in the veteran's estate 
to cover burial and funeral expenses.

See 38 U.S.C.A. § 2302(a) (West 1991); 38 C.F.R. § 3.1600(b) 
(1998).

A VA burial allowance is also payable if a veteran dies from non-
service-connected causes while properly hospitalized by VA.  38 
U.S.C.A. § 2303(a) (West Supp. 1999); 38 C.F.R. § 3.1600(c) 
(1998).  For these purposes, the term "hospitalized by VA" 
means admission to a VA facility for hospital, nursing home, or 
domiciliary care under the authority of 38 U.S.C.A. §§ 1710 or 
1711(a) (West 1991 & Supp. 1999); admission (transfer) to a non-
VA facility for hospital care under the authority of 38 U.S.C.A. 
§ 1703 (West 1991 & Supp. 1999); admission (transfer) to a 
nursing home under the authority of 38 U.S.C.A. § 1720 (West 1991 
& Supp. 1999) for nursing home care at the expense of the United 
States; or admission (transfer) to a State nursing home for 
nursing home care with respect to which payment is authorized 
under the authority of 38 U.S.C.A. § 1741 (West 1991 & Supp. 
1999).  38 U.S.C.A. § 2303(a)(2) (West Supp. 1999); 38 C.F.R. § 
3.1600(c) (1998).  The term "VA facility" means facilities over 
which VA has direct jurisdiction, Government facilities for which 
VA contracts, and public or private facilities at which VA 
provides recreational activities for patients.  38 U.S.C.A. § 
1701(3) (West 1991).  The term "non-VA facility" means 
facilities other than VA facilities.  38 U.S.C.A. § 1701(4) (West 
1991).

In the present case, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to VA burial 
allowance for the death of the veteran.  First, as noted above, 
it has not been established that the veteran died as a result of 
service-connected disability.  Second, while original claims for 
compensation were pending at the time of the veteran's death, 
service-connection has not been established for any disability, 
and none of the evidence of record suggests that he was in 
receipt, or should have been in receipt, of compensation at the 
time of his death.  Third, although it was determined in June 
1989 and April 1993 that the veteran satisfied the requirements 
for basic eligibility for non-service-connected disability 
pension benefits, the record shows that monetary benefits were 
last discontinued in June 1993 due to an increase in income, and 
none of the evidence of record at the time of his death suggests 
that his income subsequently declined so as to support 
reinstatement of such benefits effective prior to the date of 
death.  Fourth, there is no evidence that his body was held by 
the State, or political subdivision thereof, that the body went 
unclaimed, or that there were insufficient resources in the 
veteran's estate to cover burial and funeral expenses.

In addition, there is no evidence that the veteran died while 
properly hospitalized by VA.  The veteran's death certificate 
shows that he died, not at a VA facility, but at Conway Hospital 
in Conway, South Carolina.  No evidence has been presented which 
suggests that Conway Hospital is a facility over which VA has 
direct jurisdiction, that it is a Government facility for which 
VA contracts, or that it is a public or private facility used by 
VA to provide recreational activities for patients.  And while 
the appellant has made arguments to the effect that she was told 
that VA would pay expenses of emergency care incurred by the 
veteran at a private hospital, cf. 38 U.S.C.A. § 1728 (West 1991) 
and 38 C.F.R. § 17.120 (1998), no evidence has been presented to 
show that VA contracted with Conway Hospital for the veteran's 
final care, or otherwise authorized his admission to that 
facility in accordance with 38 U.S.C.A. § 7103 (West 1991).

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of entitlement 
to VA burial allowance for the death of the veteran.  The claim 
must therefore be denied.


ORDER

The claim of entitlement to service connection for defective 
hearing, for purposes of accrued benefits, is denied.

The claim of entitlement to service connection for a right ear 
disorder other than defective hearing, for purposes of accrued 
benefits, is denied.

The claim of entitlement to service connection for hypertension, 
for purposes of accrued benefits, is denied.

The claim of entitlement to service connection for the cause of 
the veteran's death is denied.

The claim of entitlement to VA burial allowance for the death of 
the veteran is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

